Citation Nr: 1015568	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from August 1950 to March 1952.  He died in June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  She 
perfected a timely appeal to that decision.  

In September 2009, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2010.  

In her substantive appeal (VA Form 9), received in November 
2006, the appellant appears to be raising a claim of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death as a 
result of VA medical care.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in May 2005, at the age of 73.  The 
immediate cause of death was reported as arteriosclerotic 
coronary artery disease.  No other significant condition 
contributing to death was reported on the death certificate.  
No autopsy was performed.  

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling; frostbite in the right foot, 
rated as 10 percent disabling; frostbite in the left foot, 
rated as 10 percent disabling; and gunshot wound to the right 
arm, right buttock, left upper back and left forearm, rated 
as 0 percent disabling.  

3.  The Veteran's arteriosclerotic coronary artery disease 
was not manifested in service or in the first post service 
year, and is not shown to have been related to his military 
service or any incident therein.  

4.  The Veteran's service-connected PTSD, frostbite of the 
feet and GSWs of the right arm, right buttock, left upper 
back, and left forearm did not cause his death or contribute 
materially or substantially to the cause of his death.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic coronary artery disease was not incurred 
or aggravated in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters in July 2005 and September 2005 from the RO to the 
appellant which were issued prior to the RO decision in 
November 2005.  Additional letters were issued in October 
2009 and November 2009.  Those letters informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The Board finds that the content of those letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  She was provided 
an opportunity at that time to submit additional evidence.  
In addition, the September 2006 SOC, and the January 2010 
SSOC provided the appellant with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by 
the appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

VA has obtained service medical records, post-service 
treatment records and assisted the appellant in obtaining 
evidence.  The Board finds that there is no duty on VA's part 
to obtain a medical opinion because there is no competent 
evidence of record indicating that the Veteran's cause of 
death may be associated with his active service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death 
(coronary artery disease) was first shown many years after 
separation from service and there is no competent evidence to 
show that the condition is related to service.  The standards 
of McLendon have not been met.  The service and post-service 
medical records provide evidence against the claims.  A 
decision on the merits at this time does not violate the duty 
to assist or prejudice the appellant.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from August 1950 to March 1952.  

The record reflects that the Veteran died in May 2005, at the 
age of 73.  A certificate of death, dated in June 2005, shows 
that the Veteran's death was attributed to arteriosclerotic 
coronary artery disease.  No other significant condition 
contributing to death was reported on the death certificate.  
No autopsy was performed.  At the time of the Veteran's 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling; 
frostbite in the right foot, rated as 10 percent disabling; 
frostbite in the left foot, rated as 10 percent disabling; 
and gunshot wound to the right arm, right buttock, left upper 
back and left forearm, rated as 0 percent disabling.  

The service treatment records are negative for any 
complaints, diagnosis of or treatment for a cardiovascular 
disease.  At the time of the enlistment examination in 
January 1949, the cardiovascular system was reported as 
normal.  X-ray study of the heart was also reported to be 
normal.  The STRs indicate that, in November 1950, the 
Veteran sustained fragment wounds to the posterior arm, leg 
and trunk.  In December 1950, the Veteran was diagnosed with 
mild frostbite of both feet.  On the occasion of his 
separation examination in March 1952, clinical evaluation of 
the cardiovascular system was normal; X-ray study of the 
heart was also reported to be normal.  

Post service treatment reports, dated in the 1980s and early 
1990's, do not reflect any complaints of, diagnosis of or 
treatment for a cardiovascular disease.  

In January 1996, the Veteran was seen for evaluation of 
dyspnea; it was noted that he had never had a cardiac event 
in the past, but the dyspnea and fatigue were quite 
concerning to him.  The Veteran was diagnosed with mild 
mitral regurgitation.  An echocardiogram was performed in 
September 1997, which revealed mild mitral regurgitation and 
mildly dilated left atrium.  In August 1998, a Thallium and 
exercise cardiolite test revealed normal myocardial 
perfusion.  It was noted that there was no evidence of 
exercise induced ischemia.  During a clinical visit in 
December 2000, it was noted that the Veteran had a history of 
myocardial infarction in March 1999; he underwent cardiac 
catheterization.  The impression was coronary artery disease 
with history of myocardial infarction in March 1999.  

Received in June 2005 was a certificate of death, indicating 
that the Veteran died in May 2005; the certificate lists the 
immediate cause of death as arteriosclerotic coronary artery 
disease.  Submitted in support of the claim were treatment 
reports from South Lake Nursing and Rehabilitation Center 
from June 2004 to May 2005.  These records show treatment for 
deep vein thrombosis, Parkinson's disease, malignant 
neoplasms, cerebrovascular accident, and psychosis.  


III.  Legal Analysis-S/C for Cause of the Veteran's Death.

The appellant contends that service connection is warranted 
for the cause of the Veteran's death.  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  3 8 C.F.R. § 3.303(d) 
(2009).  

Certain conditions, such as arteriosclerosis and 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2009).  

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2009).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4) (2009); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009).  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted.  The service treatment 
records are negative for any complaints, diagnosis of or 
treatment for a cardiovascular disease.  Rather, at 
separation, the cardiovascular system was normal.  Moreover, 
there is no indication of any cardiovascular disease within 
one year after service.  Significantly, the post service 
medical records show that a cardiovascular disease was first 
diagnosed in March 1999, approximately 47 years after the 
Veteran's discharge from service.  The Federal Circuit Court 
has held that a lapse of many years after the events in 
question during service and the initial manifestation of 
symptoms after service is probative evidence to be considered 
in deciding a service-connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there 
is no basis to award service connection based on chronicity 
in service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b).  In addition, the presumption of in-service 
incurrence for a cardiovascular disease seen within one year 
of service is not for application.  38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3).  

Moreover, the Board finds that the record does not contain 
competent evidence to establish a nexus, or link, between the 
underlying cause of death, arteriosclerotic coronary artery 
disease, and the Veteran's active service.  

In this case, it is not disputed that the Veteran was 
service-connected for PTSD, frostbite in both feet, and 
gunshot wound to the right arm, right buttock, left upper 
back and left forearm.  However, there is no competent 
opinion that establishes that the Veteran's death from 
arteriosclerotic coronary artery disease was related to any 
of the service-connected disabilities.  In addition, there is 
no competent evidence that any of the Veteran's service-
connected disabilities contributed substantially or 
materially to death, or combined to cause death, or aided or 
lent assistance to the production of his death.  
Consequently, service connection for the cause of the 
Veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  While we 
acknowledge the appellant's opinion, as a layperson, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, the 
appellant has failed to submit competent evidence to provide 
a nexus between any in-service injury or disease and the 
condition that caused and contributed to cause the Veteran's 
death.  At this time, there is no competent evidence of the 
fatal disease processes during service, there is no competent 
evidence of the fatal disease processes within one year of 
separation and there is no competent evidence relating the 
processes to service or any service-connected disability.  
Although the Veteran may have engaged in combat, there is no 
competent evidence linking the fatal process to combat.  38 
U.S.C.A. § 1154.  In any event, the Board must find that the 
appellant's statements and evidence are outweighed by the 
service and post-service medical record, which the Board 
finds clearly provides evidence against this claim, 
indicating that death was caused by a disability that began 
many years after service with no connection to service.  

Given the above, there is no evidence of a nexus between the 
Veteran's service connected disabilities and his 
arteriosclerotic coronary artery disease, nor is there 
competent evidence showing that the fatal disease processes 
were related to any incidence of service.  Therefore, the 
preponderance of the evidence is against service connection 
for cause of death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


